ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant fails to draw the distinction between the indictment in this case and in that found in Offield v. State, 75 S. W. (2d) 882 (127 Texas Crim. Rep., 237). An indictment in all respects like the one here was upheld in Carwile v. State, No. 16,878, opinion on rehearing of date December 12, 1934, not yet reported.* While no statement of facts is in the record, the charge of the., court shows the liquor in question was whisky, a. spirituous liquor.
Appellant makes the point that the indictment contained a recital that the grand jury which returned the indictment was *121organized at the September term ((193 — .” Attached to appellant’s motion is what purports to be a copy of an indictment which contains such recital. It is in no way authenticated. The indictment as found in the authenticated transcript recites that the grand jury was organized at the September term, 1933.
The motion for rehearing is overruled.

Overruled.


(127 Texas Crim. Rep., 358.)